DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 6-9, 15-22, filed February 15th 2022 are the subject matter of this Office Action. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claim 1 is AMENDED as follows: --“A method of treating 

Claim 1 is AMENDED as follows: --"(2E)-4- {[4-(3- bromo-4-chloroanilino)pyrido[3,4-d]pyrimidin-6-yl]amino}-N,N-dimethyl-N-[(1-methyl- 4-nitro-1H-imidazol-5-yl

Claim 1 is AMENDED as follows: --"d) administering to the subject in need thereof a therapeutically effective amount of at least one compound selected from the group consisting of Compound A and Compound B, or a salt or a solvate thereof,”--

Claim 16 is AMENDED as follows: --"The method of claim 1, further comprising administering at least one additional agent

Claim 19 is AMENDED as follows: --“The method of claim 1, wherein the at least one compound is administered by at least one route selected from the group consisting of 
 

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: At the time of the invention, the claimed methodology was not anticipated in the prior art. Further, there were no teachings nor suggestions within the prior art that following detection of claimed mutated gene fusion products on exon 20 of EGFR (wherein mutations on exon 20 of the EGFR prevent cancer cells from responding to EGFR inhibitors; see Yasuda (Science Translation Medicine Vol. 5 216ra177216ra177 published 2013 and the previous Office Action); said skilled artisan would not have readily administered the art-recognized EGFR inhibitors of Compound A or Compound B with a reasonable expectation that said inhibitors would have been efficacious at treating the neoplastic disorder comprising mutations on exon 20 of EGFR.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628




/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628